Citation Nr: 0108603	
Decision Date: 03/23/01    Archive Date: 03/29/01	

DOCKET NO.  98-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disability.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1970 to March 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the VARO in 
Nashville.  The issue of whether a rating in excess of 10 
percent is warranted for the service connected left knee 
disability is the subject of the remand section of this 
decision.


FINDINGS OF FACT

1.  In August 1972 and again in March 1976, the RO denied 
entitlement to service connection for a right knee 
disability.  The veteran was notified of the determinations 
and did not file timely appeals from either.  

2.  Additional evidence received since the March 1976 
decision is not, by itself, or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a chronic right knee 
disability.  


CONCLUSIONS OF LAW

1.  The RO's August 1972 and March 1976 decisions denying 
service connection for a chronic right knee disability are 
final.  38 U.S.C.A. § 7105 (West 1991); 20 C.F.R. §§ 20.302, 
20.1103 (2000).  

2.  New and material evidence has not been received since the 
March 1976 rating decision, and the claim of entitlement to 
service connection for a chronic right knee disability has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a)(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence has been Received to Reopen 
the Claim of Entitlement to Service Connection for a Chronic 
Right Knee Disability.

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law sets 
forth requirements for assisting a claimant in developing 
facts pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary.  The Board finds that while 
this law was enacted during the pendency of the appeal, and 
thus has not been considered by the RO, there is no prejudice 
to the veteran in proceeding with the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (When the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the veteran).  In this regard, the Board 
notes that by virtue of the October 1998 statement of the 
case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  Additionally, in June 2000, the veteran expressed 
his desire for a travel board hearing before a member of the 
Board sitting at the RO.  A hearing was scheduled for him on 
January 31, 2001, at the Nashville, VARO, but the veteran 
indicated in a statement several days earlier that he would 
not be able to make it to the hearing.  The record also shows 
that the veteran has been given more than one extension of 
time for submitting additional medical evidence supporting 
his claim.  However, no additional evidence has been 
received.  Accordingly, the undersigned believes that VA has 
fulfilled its duty to assist in the development of the 
claims.  The undersigned notes that the veteran has an 
obligation to cooperate, when required, in the development of 
evidence pertaining to his claim.  The duty to assist is not 
always a one-way street, nor is it a blind alley.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  The veteran has not shown good 
cause for his failure to report for the hearing and he has 
not provided any supporting medical evidence.  Accordingly 
the duty to assist has been met.  The undersigned notes that 
the veteran is always free to submit an application to reopen 
his claim.  

The claim for service connection for a right knee disability 
was denied by the RO in August 1972.  At that time, the 
evidence available for RO review consisted of the service 
medical records and the report of a VA examination of the 
veteran in June 1972.  The service records included a report 
of a September 1970 visit to an orthopedic clinic when he was 
seen for a complaint of pain in both knees of one week's 
duration.  There was no history of trauma or effusion.  He 
had mild tenderness on both metatarsophalangeal joints.  
There was no motion restriction, or evidence of cartilage or 
ligament pathology.  X-ray studies were normal.  The 
impression was bilateral mild metatarsophalangeal stress 
reaction.  

In March 1971 he was seen for a complaint of a "knee 
problem."  It was reported he had had the problem for six 
months.  Clinical examination revealed tenderness of the 
patellar tendon only.  The impression was left patellar 
tendinitis.  There was no reference to involvement of the 
right knee.  

A request for evaluation dated in mid-March 1971 revealed the 
veteran complained of pain over the left upper tibia without 
history of injury.  The examiner stated he could not find any 
pathology, although the pain was continuing.  

The veteran was seen in a service department orthopedic 
clinic in late April 1971 and an impression was made of 
chondromalacia patellae.  

Complaints at the time of a July 1971 outpatient visit 
included left knee pain.  Examination of the knee was 
recorded as normal at that time.  

The veteran was again seen in outpatient consultation in 
December 1971 for complaint of pain of the left knee.  No 
reference was made to the right knee.  

At the time of separation examination in January 1972, the 
veteran stated that other than pain in the left knee, his 
health was all right.  No reference was made to any right 
knee abnormality in the examination report.  

Also before the RO at the time of its August 1972 decision 
was the report of the VA examination accorded the veteran in 
June 1972.  At that time, it was reported that the veteran 
injured the left knee in 1970 and subsequently developed pain 
in both knees.  There was no history of locking of either 
knee, but there was occasional buckling of the left knee.  
Clinical examination of both knees was normal.  An X-ray 
study of the knee showed no unusual findings.  A diagnosis 
was made of a history of injuries to both knees.  

A February 1976 communication from the veteran's 
representative asked that service connection for a right knee 
disability be reconsidered.  No additional evidence was 
submitted and by rating decision dated in March 1976, it was 
stated the prior denial of service connection for a rating 
disability was confirmed and continued as there was no 
indication of any organic right knee disability.  

Received in 1978 were VA outpatient reports dating from June 
1975.  At the time of one visit in early June 1975 it was 
noted the veteran had twisted his right knee three weeks 
previously.  X-ray studies of the knee showed a slightly 
comminuted fracture involving the intercondylar eminence of 
the tibia.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge v. West 155 F.3d. 1356 (Fed. Cir. 
1998).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not 
require the Secretary to consider the patently incredible to 
be credible.") 

The evidence received since the 1976 RO decision includes the 
aforementioned VA medical records from the mid-1970's 
referring to a right knee injury having been sustained in 
1975, a time over three years following the veteran's 
discharge from service.  

Also added to the record are VA medical reports dating from 
the mid-1980's.  At the time of a VA examination accorded the 
veteran in October 1998, it was noted the claims file was not 
available for review, although the veteran's VA record was 
reviewed.  The diagnoses at that time included status post 
arthroscopic surgery to the right knee in July 1998 to repair 
a lateral meniscal tear.  

Analysis

The medical records pertaining to treatment and evaluation of 
right knee problems in the years after service do not 
establish a link to the veteran's active service.  The 
medical evidence which has been received since the 1976 RO 
decision does not tend to prove or disprove that the veteran 
has a right knee disability related to service.  Accordingly, 
the evidence is not probative, that is, so significant that 
it must be considered in order to fairly adjudicate the 
claim.  The veteran argues that he has a current right knee 
disability related to service, but as a lay person, he is not 
competent to diagnose such a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements are 
not probative of the crucial question in this case.  In the 
absence of any evidence that is new and material, the claim 
is not reopened and remains denied.  


ORDER

New and material evidence not having been submitted, the 
claims for service connection for a chronic right knee 
disability is not reopened and remains denied.  


REMAND

The veteran contends that the RO erred by failing to grant an 
evaluation in excess of 10 percent for the service connected 
left knee disability.

The Court has observed that VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the VA 
examiner in October 1998 did not have the veteran's claims 
folder for review.  As a result, the October 1998 VA 
examination (and any medical opinion it generated) is flawed.  

With regard to the applicable rating criteria in this case, 
limitation of motion is a pertinent aspect of the evaluation.  
Given such a rating requirement, consideration must now be 
given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion require consideration of functional losses due to 
pain, etc.).  Specifically, when rating musculoskeletal 
disability, it should be remembered that "a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40 (1999).  In DeLuca, the Court 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 6 Vet. App. 
125, 129 (1994) in which 38 C.F.R. § 4.10 was quoted for the 
proposition that a rating examination must include a "full 
description of the effects of disability upon the person's 
ordinary activity."  DeLuca, at 206 (Emphasis added).  In 
order to effectuate this requirement, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare- 
ups."  As the medical record was incomplete at the time of 
the October 1998 VA examination, the examiner's DeLuca 
opinion was inherently flawed.  

The case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
inform him that it is imperative that he 
submits current medical authorization 
forms for all physicians and physical 
therapists who have treated him for his 
left knee disability in recent years.  
After obtaining the names and addresses 
of all such health care providers (as 
well as current medical release 
authorizations), the RO should obtain 
legible copies of all records that have 
not already been obtained.  All records, 
once obtained, must be associated with 
the claims folder. 

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claim's file, examine 
the veteran, and provide findings that 
take into account all functional 
impairment due to his service connected 
left knee disability.  The examiner 
should identify each functional 
disability legitimately experienced by 
the veteran due to service-connected 
disability.  The examiner should provide 
complete range of motion findings for the 
veteran's left knee.  Normal range of 
motion findings should also be provided.  
The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected left knee due to any of 
the following: (1) pain on use, including 
flare ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability or 
incoordination under § 4.45.  If the 
examiner is unable to make any of the 
above determinations, it should be so 
indicated on the record.  If the veteran 
has instability of the left knee due to 
service-connected disability, this 
problem should be described as slight, 
moderate, or severe.  Each of the above 
criteria must be addressed by the 
examiner.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claim on the 
basis of all of the evidence of record.  
Consideration should be given to 
38 C.F.R. §§ 4.40 and 4.45, and the 
provisions of Green and DeLuca.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals





